Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2011/0277241 to Schejbal.  
Claim 1, Schejbal discloses a patient transport apparatus comprising a support structure 10; a support wheel 14 coupled to said support structure, with said support wheel capable of being swivelable about a swivel axis; and an auxiliary wheel system 22 including a support frame 12 coupled to said support structure;
an auxiliary drive wheel assembly coupled to said support frame, said auxiliary wheel assembly including an auxiliary wheel configured to influence motion of said patient transport apparatus over a floor surface, said auxiliary wheel assembly being positionable to a deployed position with said auxiliary wheel engaging the floor surface and a stowed position with said auxiliary wheel spaced a distance from the floor surface; and an actuator assembly (30,34,38,44,48) coupled to said support frame and to said auxiliary wheel, said actuator assembly including:
a lift actuator (38,44,48) operable to move said auxiliary wheel to the deployed position and to the storage position; and

Claim 2, Schejbal discloses the patient apparatus wherein said spring cartridge assembly is configured to allow vertical movement of auxiliary wheel with respect to said support frame with said auxiliary wheel assembly in the deployed position (fig. 6A,6B,6C,8).
Claim 3, Schejbal discloses the patient apparatus wherein said spring cartridge assembly is coupled between said lift actuator and said auxiliary wheel for transferring a force from said lift actuator to said auxiliary wheel to facilitate moving said auxiliary wheel to the deployed position and to the stowed position (fig. 4, 8).
Claim 4, Schejbal discloses the patient apparatus wherein said lift actuator is positionable between an extended position and a retracted position (fig. 6A,6B,6C,8).
Claim 5, Schejbal discloses the patient apparatus wherein said lift actuator having a capsule 42 that is movable towards the extended position to cause said spring cartridge assembly to move said auxiliary wheel towards the deployed position, and wherein said lift actuator is movable towards the retracted position to cause said spring cartridge assembly to move said auxiliary wheel towards the stowed position (fig. 6B).
Claim 6, Schejbal discloses the patient apparatus wherein said spring cartridge assembly is configured to allow vertical movement of said auxiliary wheel with said lift actuator in the extended position [0036](fig. 6C).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0277241 to Schejbal in view of U.S. Pub. No. 2013/0282234 to Roberts et al.  
Claim 7, Schejbal discloses the patient transport apparatus wherein said support frame includes Roberts discloses a first cross-member 125 and a second cross-member 127 spaced a distance from said first cross-member along a longitudinal axis.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ first and second cross rods yielding predictable results that provide an equivalent and alternative base for the apparatus of Schejbal.  
Claim 8, Schejbal discloses the patient transport apparatus wherein said support structure includes a headboard support member, a footboard support member, a pair of opposing siderail support members extending between said forward support member and said rear support member and orientated along the longitudinal axis; and
wherein each of said first and second cross-members is coupled between said pair of opposing side support members (fig. 1).


Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673